Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT 
1.	The restriction requirement between inventions, as set forth in the Office action mailed on 06/02/2022, has been reconsidered in view of the applicant’s remarks. The restriction requirement is hereby withdrawn.

Allowable Subject Matter


2.	Claims 1-19 are allowed.
3. 	The following is an examiner's statement of reason for allowance: 
With regard to device claims 1-13, the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of “wherein a side of the second board is attached to the surface of the first board on which a plurality of optoelectronic devices is disposed to form an angle between the surface of the first board on which a plurality of optoelectronic devices is disposed and the surface of the second board on which a plurality of optoelectronic devices is disposed" (claim 1) as instantly claimed and in combination with the remaining elements. 
With regard to method claims 14-19, the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of "assembling the first board and the second board by fitting alignment recesses and the alignment projections, and adhering the first board and the second board” (claim 13) as instantly claimed and in combination with the additionally claimed method steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
4. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 6,257,771-discloses an optical subassembly and a method of fabricating the same utilize a subassembly body that is formed by molding the subassembly body onto a substrate. The optical subassembly includes the subassembly body, the substrate, an optical element, an optoelectronic device, and a transmitter or receiver integrated circuit (IC) chip. The optoelectronic device and the transmitter/receiver IC chip are affixed to the substrate. Preferably, the substrate is a flexible circuit having a number of electrical traces. The flexible circuit may be composed of a polymer material. The optoelectronic device is positioned on the substrate such that the optoelectronic device is located within an opening in the subassembly body. The opening may become an enclosed cavity when the optical element is attached to the subassembly body.
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818